Citation Nr: 0810677	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified at an October 2007 video-conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated at the October 2007 hearing that he 
wished to submit additional medical evidence with regard to 
his claim for service connection for hammertoes.  The veteran 
was advised that he had a period of 60 days in which to 
provide any additional evidence.  The veteran was further 
advised that, if he wished to submit additional evidence, he 
should indicate whether or not he wished to waive initial 
consideration of that evidence by the RO.

In December 2007, the veteran responded by submitting an 
October 2007 letter from a podiatrist with regard to his 
hammertoes.  The veteran did not submit a waiver of RO 
consideration for the new evidence.  Thus, the case should be 
returned to the RO for initial consideration of the claim in 
light of the new evidence.  See 38 C.F.R. § 20.1304 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should review the newly submitted 
evidence concerning the veteran's claim 
for service connection for hammertoes, and 
undertake any additional development 
deemed necessary.  Thereafter, if the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



